


110 HR 1324 IH: To urge the Secretary of State to designate the Quds

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1324
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Saxton introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To urge the Secretary of State to designate the Quds
		  Force, a unit of Iran’s Islamic Revolutionary Guards Corps, as a foreign
		  terrorist organization.
	
	
		1.FindingsCongress finds the following:
			(1)The Quds Force, also known as the Qods
			 Force, is a unit of Iran’s Islamic Revolutionary Guards Corps which carries out
			 military operations outside of Iran and is responsible for the export of
			 terrorism for Iran.
			(2)The Quds Force provides weapons to and
			 conducts paramilitary training and provides organizational, financial, and
			 planning support for terrorist groups, namely Hamas, Hizbollah, Palestinian
			 Islamic Jihad (PIJ), the Al Aqsa Martyr’s Brigades, and the Popular Front for
			 the Liberation of Palestine-General Command (PFLP–GC), each of which is
			 designated by the Secretary of State as a foreign terrorist organization under
			 section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
			(3)The Quds Force, which was previously called
			 the Lebanon Corps, assisted Hizbollah in the suicide truck bomb attack on the
			 United States Marine Barracks in Beirut, Lebanon, in 1983.
			(4)Reports indicate that the Quds Force, using
			 a variety of tradecraft, collects intelligence and organizes operations of
			 Shiite armed elements against United States military forces in Iraq.
			(5)An article published on February 1, 2007,
			 in the Sobh-e Sadeq, considered the official publication of Iran’s Islamic
			 Revolutionary Guards Corps, explicitly described the abduction of several
			 American soldiers to the Al-Mahdi Army in Iraq and threatened that kidnapping
			 Americans and taking them to whatever destination is easier than
			 procuring a container of trashy Chinese merchandise. The article
			 claimed the existence of professional and highly-skilled operational and
			 security officers for the purpose of ambushing American soldiers
			 and stressed that it would be sufficient for it to simply loosen its
			 purse strings a little. Then we would witness a line up of a variety of
			 blue-eyed blonde soldiers, who would become grain to be fed to hungry gamecocks
			 that are waiting for our signal..
			(6)The Quds Force provides support for
			 terrorist organizations conducting operations against the State of
			 Israel.
			(7)The Quds Force should be designated as a
			 foreign terrorist organization in order to facilitate prosecution against its
			 agents operating in the United States and abroad.
			(8)The Government of the United States should
			 urge European, Arab, African, Asian, and other governments not to allow members
			 of the Quds Force to enter their respective countries.
			2.Statement of
			 policyCongress—
			(1)urges the Secretary of State to designate
			 the Quds Force (Qods Force), a unit of Iran’s Islamic Revolutionary Guards
			 Corps, as a foreign terrorist organization under section 219 of the Immigration
			 and Nationality Act (8 U.S.C. 1189) in order to focus attention on the threat
			 this organization poses to the United States and the international
			 community;
			(2)condemns the acts
			 of terrorism perpetrated by the Quds Force; and
			(3)condemns the
			 support provided by the Quds Force for Shiite armed elements reportedly
			 conducting operations against United States military forces in Iraq and for
			 terrorist organizations conducting operations against the State of
			 Israel.
			
